Case 2:18-cv-00734-CCC-MF Document 112 Filed 07/20/20 Page 1 of 1 PageID: 1980




                                                                                   Ironside Newark
                                                                         110 Edison Place, Suite 302
                                                                         Newark, New Jersey 07102
                                                                  Tel: 973.690.5400 Fax: 973.466.2761
                                                                                  www.rwmlegal.com




                                                            July 20, 2020



 VIA CM/ECF
 Honorable Claire C. Cecchi, U.S.D.J.
 United States District Court
 50 Walnut Street
 Newark, New Jersey 07102

        Re:    Janssen Pharmaceuticals, Inc. v. Teva Pharmaceuticals USA, Inc.
               Civil Action No. 2:18-00734 (CCC)(MF)

 Dear Judge Cecchi:

        This firm, along with Patterson Belknap Webb & Tyler LLP, represents plaintiffs in the
 above-referenced matter. As directed by the Amended Mediation Order recently entered by
 Your Honor (D.E.107), this will confirm that the parties have scheduled a mediation session with
 the Hon. Garret E. Brown, Jr. (Ret.) on August 26, 2020.

       Should Your Honor have any questions about the above, we are available at the Court’s
 convenience.

                                                            Respectfully,

                                                            s/Keith J. Miller

                                                            Keith J. Miller

 KJM/bl
 cc:   All Counsel (via CM/ECF)
